Martoche, J.P., and Smith, J. (dissenting).
We agree with Supreme Court that the doctrine of primary assumption of risk bars plaintiffs’ recovery. We therefore respectfully dissent and would affirm the order granting the motion of defendants for summary judgment dismissing the complaint against them.
Plaintiff, who testified at her deposition that she was an experienced rollerblader whose skill level was “between intermediate and advanced,” was rollerblading in the street near defendants’ house. An ice cream truck blocked plaintiff’s path and, although plaintiff was aware that the sidewalk was “bumpier” than the street, with cracks and elevation dif*1348ferentials between the concrete slabs, she chose to rollerblade on the sidewalk instead of crossing the street or waiting for the truck to move. As she re-entered the street, she fell when her rollerblade hit a raised lip where defendants’ driveway met the street.
“One who takes part in such a sport accepts the dangers that inhere in it so far as they are obvious and necessary, just as a fencer accepts the risk of a thrust by his [or her] antagonist or a spectator at a ball game the chance of contact with the ball. . . A different case would be here if the dangers inherent in the sport were obscure or unobserved . . ., or so serious as to justify the belief that precautions of some , kind must have been taken to avert them” (Murphy v Steeplechase Amusement Co., 250 NY 479, 482-483 [1929]; see Morgan v State of New York, 90 NY2d 471, 482-483 [1997]). “Awareness of the risk assumed is ‘to be assessed against the background of the skill and experience of the particular plaintiff ” (Benitez v New York City Bd. of Educ., 73 NY2d 650, 657 [1989], quoting Maddox v City of New York, 66 NY2d 270, 278 [1985]). Furthermore, “[i]t is not necessary to the application of [the doctrine of primary] assumption of risk that the injured plaintiff have foreseen the exact manner in which his or her injury occurred, so long as he or she is aware of the potential for injury of the mechanism from which the injury results” (Maddox, 66 NY2d at 278).
Here, given plaintiff’s advanced skill level with respect to rollerblading and the choice of plaintiff to rollerblade on a surface that she knew to be uneven and bumpy, we conclude that she “assumed the risks inherent in the sport of roller [ ]blading, as well as those arising from the open and obvious condition of the [sidewalk and driveway] on which [she] was traveling” (Sorice v Captree Homes, 250 AD2d 755 [1998]; see Mor v Yeshiva Yesode Hatorah Nachlals Yakov, 256 AD2d 393 [1998]). Present—Martoche, J., Smith, Fahey, Peradotto and Green, JJ.